Case 19-32231-jal             Doc 317        Filed 09/08/20        Entered 09/08/20 18:00:51           Page 1 of
                                                        18



                                UNITED STATES BANKRUPTCY COURT
                                 WESTERN DISTRICT OF KENTUCKY
                                      LOUISVILLE DIVISION


    In re:                                                                                Chapter 11

       INSIGHT TERMINAL SOLUTIONS, LLC et al.1                                       Case No. 19-32231

                                 Debtors.                                          (Jointly Administered)

                                                                                    Judge Joan A. Lloyd


              AUTUMN WIND LENDING, LLC’S OBJECTION TO DEBTORS’ PLAN

             Autumn Wind Lending, LLC (the “AWL”), the Debtors’ largest creditor, through its

counsel, respectfully submits this objection (the “Objection”) to Insight Terminal Solutions, LLC’s

and Insight Terminal Holdings, LLC’s Proposed First Chapter 11 Plan of Reorganization

Pursuant to Bankruptcy Code Section 1121(a) [Docket No. 247] (the “Plan”).2 AWL states as

follows in support of the Objection:

                                        PRELIMINARY STATEMENT

             1.     The Plan is not merely unfeasible. It is fantastical. It is built upon a series of

contingencies so complex, and so daunting, that ITS’s own Chief Financial Officer testified that

the best case scenario is that an application for partial funding—about $53 million—will be not

be complete for over a year; the application must then go through a rigorous review process, during

which the Debtors will have to prove that they have already secured approximately $200 million

to finance the Plan. Again, that is the Debtors’ own best case scenario; it is undisputed that the



1
 The Debtors in these chapter 11 cases are Insight Terminal Solutions, LLC (Case No. 19-32231) (“ITS”) and Insight
Terminal Holdings, LLC (Case No. 19-32232). The Court has ordered the joint administration of these chapter 11
cases. The docket in this Case No. 19-32231 should be consulted for all matters affecting the above listed cases.
2
    Capitalized terms not defined herein shall have the meanings ascribed to them in the Plan.

38097/2
09/08/2020 206927662.14
Case 19-32231-jal       Doc 317     Filed 09/08/20     Entered 09/08/20 18:00:51        Page 2 of
                                               18



actual date when complete funding would be obtained is completely unknown, and even a cursory

analysis of the steps required to obtain partial funding demonstrates that it is unlikely ever to

happen. Notably, the Debtors’ expectation that Utah would pass legislation that would help fund

the Plan—which was a primary basis for seeking an adjournment from this Court of the

confirmation hearing, over AWL’s objection— has not and will not come to pass; it represents

only the latest, and hopefully final, broken promise that unsecured creditors have been forced to

endure during these cases. For these reasons and those set forth below, the Plan should not be

confirmed.

                                  PROCEDURAL HISTORY

       2.      On July 17, 2019 (the “Petition Date”), each of the Debtors commenced with this

Court a voluntary case under chapter 11 of title 11 of the United States Code (the “Bankruptcy

Code”). The Debtors are authorized to operate their businesses as debtors-in-possession pursuant

to sections 1107(a) and 1108 of the Bankruptcy Code. No trustee, examiner, or statutory creditors’

committee has been appointed.

       3.      On June 19, 2020, the Debtors filed the Plan and Disclosure Statement [Docket No.

246]. On July 9, 2020, the Court entered an order approving the Disclosure Statement and setting

deadlines for objections to confirmation and ballots, and setting a confirmation hearing [Docket

No. 256].

                                      RELEVANT FACTS

       4.      The Debtors presently do not have a single dollar to fund the plan. They have no

business operations. The Plan relies on the remote possibility of obtaining funding at an unknown

future date from four counties in the State of Utah (the “Counties”) for the purpose of building a

port in Oakland, California to export coal internationally (the “Port Project”). But the Counties do




                                                -2-
Case 19-32231-jal       Doc 317      Filed 09/08/20      Entered 09/08/20 18:00:51         Page 3 of
                                                18



not presently have the funds either. The Counties must first obtain the funds by going through an

application process administered by an entity called the Utah Permanent Community Impact Fund

Board (the “CIB”), which also ultimately rules on their access to the money. [Heaton Dep. at 7:5-

23, July 30, 2020].3 That money is presently held in the so-called “Throughput Infrastructure

Fund” (the “Fund”), which has never funded a project before. Indeed, the template of the

application for money held in the Fund was only approved about a month ago, despite that fact

that the Debtors filed letters by Commissioners of each of the Counties (all dated May 18, 2020)

with the Plan indicating that the Counties “are preparing to submit to the CIB, our application to

draw down the $53 million,” despite no approved application existing. As detailed below, it is

unknown how long it will take the Debtors to access money from the Fund, if ever, but the best-

case scenario based upon the uncontroverted record evidence in this case is that the process will

take no less than one year.

       5.      The reason why the process takes so long is that the CIB, quite reasonably, is not

going to provide $53 million in taxpayer money without fully vetting the Port Project, i.e., ensuring

it can actually be built. Again, according to the uncontroverted record evidence, in order to pass

through the vetting process successfully, the Debtors will have to, among other things: (a) secure

contracts for at least approximately $200 million more in financing to actually construct the Port

Project; (b) obtain approximately 76 permits from various agencies within the City of Oakland (of

which the Debtors have only applied for one to date, which was rejected); (c) get the Port Project

designed (which alone will cost about $6 million that the Debtors simply do not have); (d) contract

with construction firms to actually build the massive and complex Port Project (which negotiations

have not yet begun); and (e) enter into a long-term Throughput Agreement (by which a foreign


3
  Mr. Heaton is the Community Development Director of the CIB and is the CIB’s authority on application
requirements.


                                                 -3-
Case 19-32231-jal       Doc 317      Filed 09/08/20      Entered 09/08/20 18:00:51         Page 4 of
                                                18



entity agrees to purchase the coal). If and when all of the foregoing—and then some, as discussed

below—is in place and a complete application is filed, the CIB will engage a financial advisor,

Zions Bancorporation (“Zions”), which has informed the CIB that it will need to work with

additional experts with knowledge of ports. [Heaton Dep. at 18:22 to 19:1-6, 19:20 to 20:1]. Zions

has not yet identified the expert(s) it will engage with and will not commence due diligence until

an application is submitted. [Id. at 19:7-14 to 29:21-23]. To be clear, this is all before the CIB can

even vote to approve the Counties’ application for the funds.

       6.      If the application is approved, and the Counties obtain the requested money, or

some portion thereof, the Debtors also have to come to some kind of contractual agreement with

the Counties to obtain the funds for use in the Port Project. As of the deposition of Jim Wolff, CEO

of ITS, on July 31, 2020, that agreement did not exist and the Commissioners of the Counties had

not even seen a term sheet outlining the basic business terms of such a deal.

       7.       If the State of Utah does not provide the money to the Counties, who do not in turn

provide the money to the Debtors, the Debtors have no other method to fund the Plan.

       8.       Against this backdrop, the Debtors have not provided a scintilla of evidence of the

feasibility of the Plan other than: (a) an affidavit from certain Commissioners of the Counties, as

well as a former County Commissioner (collectively, the “Affidavits”); and (b) letters from the

Commissioners of the Counties (the “Letters”). The Affidavits and Letters appear to have been

drafted in part by John Siegel, Manager of ITS. The Letters and Affidavits have been proven false

in a number of material respects that seriously call into question the overall credibility and veracity

of Mr. Siegel and the Debtors.




                                                 -4-
Case 19-32231-jal       Doc 317      Filed 09/08/20     Entered 09/08/20 18:00:51         Page 5 of
                                                18



                                           OBJECTION

  I.   Debtors’ Burden to Satisfy Feasibility Test
       Pursuant to Section 1129(a)(11) by a Preponderance of the Evidence

       9.      For a court to approve confirmation of a plan of reorganization, the requirements

of section 1129 of the Bankruptcy Code must be met. See 11 U.S.C. § 1129. Among these

requirements is that the plan must be feasible, such that “confirmation of the plan is not likely to

be followed by the liquidation, or the need for further financial reorganization, of the debtor or any

successor to the debtor under the plan, unless such liquidation or reorganization is proposed in the

plan.” 11 U.S.C. § 1129(a)(11). This is commonly referred to as the “feasibility test.”

       10.     The purpose of the feasibility test is “‘to prevent confirmation of visionary schemes

which promise creditors and equity holders more under a proposed plan than the debtor can

possibly attain after confirmation.’.... [W]here the financial realities do not support the proposed

plan’s projections or where proposed assumptions are unreasonable, confirmation of the plan

should be denied.” In re Investors Fla. Aggressive Growth Fund, Ltd., 168 B.R. 760, 765

(Bankr.N.D.Fla.1994) (quoting In re Lakeside Global II, Ltd., 116 B.R. 499, 507

(Bankr.S.D.Tex.1989)); see In re Prudential Energy Co., 58 B.R. 857, 862 (Bankr.S.D.N.Y.1986)

(a plan based on impractical or visionary expectations cannot be confirmed). “Sincerity, honesty,

and willingness are not sufficient to make the plan feasible, and neither are any visionary promises.

The test is whether the things which are to be done after confirmation can be done as a practical

matter under the facts.” Chase Manhattan Mortg. & Realty Trust v. Bergman (In re Bergman), 585

F.2d 1171, 1179 (2d Cir.1978). “The proponent of a plan of reorganization does not need to

guarantee success, but a court cannot confirm a visionary scheme that promises creditors more

than the debtor can possibly attain after confirmation, notwithstanding the proponent’s sincerity,

honesty and willingness to make a best efforts attempt to perform according to the terms of



                                                 -5-
Case 19-32231-jal        Doc 317      Filed 09/08/20      Entered 09/08/20 18:00:51          Page 6 of
                                                 18



the plan.” In re Am. Homepatient, Inc., 298 B.R. 152, 169 (Bankr.M.D.Tenn.2003) (internal

quotations and citations omitted).

        11.     The purpose of the feasibility requirement of section 1129(a)(11) “is to protect

creditors against unrealistic plans that have little or no chance of success.” In re Adelphia Business

Solutions, Inc., 341 B.R. 415, 421 (Bankr. S.D.N.Y. 2003). “Feasibility is fundamentally a factual

question since it necessarily depends upon a determination of the reasonable probability of

payment.” In re Brice Road Devs., L.L.C., 392 B.R. 274, 283 (6th Cir. BAP 2008) (internal

quotation marks and citation omitted). “Feasibility determinations must be firmly rooted in

predictions based on objective fact.” In re Griswold Bldg., LLC, 420 B.R. 666, 697 (Bankr.

E.D.Mich. 2009) (internal citation omitted). It is a debtor’s burden to prove, by a preponderance

of the evidence that the plan is not likely to fail. Id. “Feasibility is fundamentally a factual question

since it necessarily depends upon a determination of the reasonable probability of payment.” In re

Brice Road Devs., LLC, 392 B.R. at 283 (6th Cir. BAP 2008) (internal quotation marks and citation

omitted).

        12.     Among the factors relevant to a finding of feasibility is “the past financial

performance of the debtor, the availability of credit if the plan is dependent on additional financing,

and the term of the plan.” Id.

 II.    The Uncontroverted Record Evidence Demonstrates that the Plan is Not Feasible

        13.     Just over a month ago, AWL deposed each of the Commissioners of the Counties

as well as the former Commissioner who submitted an affidavit in support of the Plan, i.e.,

everyone who submitted an affidavit to the Court on behalf of the Debtors. AWL also deposed

Keith Heaton—Community Development Director at the CIB, the chief architect of, and most

knowledgeable person about, the CIB’s application process, and Jim Wolff, CFO of ITS. The




                                                  -6-
   Case 19-32231-jal        Doc 317      Filed 09/08/20      Entered 09/08/20 18:00:51       Page 7 of
                                                    18



   sworn testimony of these witnesses, uncontroverted by any other record evidence, demonstrates

   that the Plan is not remotely feasible. As a best case scenario, the Debtors need an unknown

   number of months (over a year) and funding commitments of approximately $200 million, among

   many other presently-unsatisfied requirements, before the CIB will approve the Counties’

   application. The evidence is clear that the Debtors’ reliance on the Fund to finance its Plan is not

   feasible.

           14.    A complete application requires twenty-three to twenty-four line items. [Wolff

   Dep. 17:1-5, July 31, 2020]. Before the CIB will even consider the application by the Counties,

   the Debtors must first complete a number of onerous application requirements, several of which

   are contingent on the completion of others—so a failure to meet even one of the requirements is

   likely to doom the application. According to Mr. Wolff—again, the Debtors’ own CFO—what

   follows is the best case scenario for timeline and cost, in chronological order:

   Application               Explanation of Requirement             Mr. Wolff’s Anticipated Timeline and
   Requirement                                                                      Cost

Executed long-term       An agreement, likely with a foreign        Mr. Wolff was unable to provide an
throughput               entity, to store and deliver a specified   anticipated timeline. A draft agreement
agreement [Id. at        amount of coal per period utilizing the    was circulated to JERA, an Asian
33:6 to 34:10]           Debtors’ proposed facility.                energy firm, two to three years ago. Mr.
                                                                    Wolff testified that no progress has been
                                                                    made in negotiations with JERA, as
                                                                    finalization of the contract is pending
                                                                    the Debtors’ ability to build the
                                                                    terminal. [Id.]
Obtain seventy-six       Permits to be issued by various City       6 to 9 months, with the City of
permits from the City    of Oakland agencies relating to            Oakland’s cooperation, longer without.
of Oakland, of which     demolition, site utilities, land piles,    [Id. at 23:17 to 24:5]
the Debtors have         water treatment plan, storage
only applied for one,    buildings, administrative/support
which was denied         buildings, dumper pit, maintenance
[Id. at 20:23 to 23:9]   dredging, water piles and structure,



                                                      -7-
   Case 19-32231-jal       Doc 317     Filed 09/08/20    Entered 09/08/20 18:00:51        Page 8 of
                                                  18



                        ship loader, conveyor system, ship
                        mooring, and wharf repairs.
Mill Creek              Mill Creek is an engineering firm that   6 to 9 months (overlapping with permit
Consultants Inc.        designs and constructs, among other      process above) and $6 million, which
(“Mill Creek”) must     things, ocean terminals. Mill Creek      the Debtors do not have [Id.]. Notably,
complete full design    would provide the Debtors with           Mill Creek cannot finalize the drawings
of the Port Project     design and permitting services.          until the storage requirements under the
[Id. at 24:6 to 26:4]                                            long-term throughput agreement are
                                                                 finalized; so the terms of that agreement
                                                                 must be in place first. [Id. at 36:8-25]
Secure                  The Debtors must secure financing to 3 months, but the process to obtain
approximately $200      complete the Port Project prior to       funding cannot commence until the
million in              submitting an application. Financing     long-term throughput agreement is
construction            relies on the Debtors’ first executing a finalized. No contract or term sheet
financing [Id. at       long-term throughput agreement with exists and no application for financing
27:6-22, 37:9 to        a counter-party willing to purchase      has been submitted with any entity. [Id.]
40:9]                   coal.
EPC Contract with       An engineering, procurement, and         Mr. Wolff does not believe it will be a
Turner Construction     construction agreement. Under an         matter of months, but does not know
Company (“Turner”)      EPC contract, a contractor is obliged    one way or the other. The Debtors
[Id. at 29:4 to 31:6]   to deliver a complete facility to a      cannot enter into an agreement until
                        developer who need only turn a key to Mill Creek delivers its plans. The
                        start operating the facility, for a      Debtors do not have a term sheet or
                        guaranteed price by a guaranteed date draft contract with Turner. [Id.]
                        and it must perform to the specified
                        level.
Executed Contract       The Debtors will need to reach an Mr. Wolff was unable to provide an
between the Debtors     agreement with the Counties regarding anticipated timeline. No contract exists.
and the Counties [Id.   the overall transaction, including The Debtors have drafted a term sheet,
at 40:24 to 43:25]      sources and uses of funds, construction but Mr. Wolff does not know if it has
                        details, capacity, and the division of been shared with any of the Counties.
                        proceeds.                                [Id.] None of the Commissioners
                                                                 appeared to have seen the term sheet.
The Counties must       Each county must go through its One to two months. However, Mr. Wolff
approve application     internal approval process to authorize was unaware of the requirements of each
before submission to    submission of the application once it is of the Counties to obtain authority to
the CIB [Id. at 44:10   complete.                                submit the application. [Id.]
to 45:2]




                                                   -8-
Case 19-32231-jal          Doc 317       Filed 09/08/20        Entered 09/08/20 18:00:51              Page 9 of
                                                    18



        15.      Once a completed application is submitted, the CIB requires significant due

diligence prior to releasing the Utah Funding. [Id. 15:21 to 16:1]. Among the diligence required,

the CIB needs to review the terminal in Oakland to inspect the infrastructure and Zions and

consultants must analyze and appraise the terminal, neither of which has occurred. [Id. 17:18 to

18:1-3]. The CIB’s financial advisor informed Mr. Heaton that this process will take one month,

at a minimum, but more likely two or more months, with no ultimate cap on how long this process

may take. [Heaton Dep. at 20:2-19].

        16.      Upon successful completion of any due diligence, which is not guaranteed, the CIB

needs to vote in favor of the application, after which the funding will go to an escrow account

maintained by the Counties [Id. at 22:6 to 23:8].4 No evidence exists as to how long it will take

the Counties to release the funds to the Debtors, or what the process will entail, however, Mr.

Heaton testified the process generally takes months. [Id.].

        17.      The “feasibility test” was established specifically to avoid the present scenario: a

Plan based solely on equity’s hopes and dreams to the detriment of the creditors. “[C]reditors

should not be expected to be bound by the terms of plans entailing visionary schemes which

promise creditors more than the debtor can possibly deliver.” In re Arts Dairy, LLC, 432 B.R. 712,

716–17 (Bankr. N.D. Ohio 2010) (citing In re Danny Thomas Props. II Ltd. P’ship, 241 F.3d 959,

963 (8th Cir.2001)). Therefore, while “the proponent of a Chapter 11 plan need not show that

success is guaranteed[,]” it must demonstrate that there is “a reasonable assurance of commercial

viability,” id. at 717, and “a ‘reasonable probability’ that the debtor will be able to make all of the

payments to creditors according to the terms provided in the plan.” In re Waterford Hotel, Inc. 497

B.R. 255, 263 (Bankr.E.D.Mich.2013) (quoting Trenton Ridge Investors, 461 B.R. at 478). There


4
 The CIB may grant up to 2 percent of the money in the Fund (roughly $1 million) to the Counties for costs incurred
before the acquisition of the Port Project.


                                                       -9-
Case 19-32231-jal       Doc 317     Filed 09/08/20     Entered 09/08/20 18:00:51         Page 10 of
                                               18



is no possibility, much less a reasonable probability, that the Debtors can achieve the goals set

forth in the Plan.

        18.     In a similar scenario, another bankruptcy court in this Circuit held that a debtor’s

plan was unconfirmable. In re Shefa, LLC, 524 B.R. 717, 742–43 (Bankr. E.D. Mich.), aff’d, 535

B.R. 165 (E.D. Mich. 2015). Judge Shefferly found it significant that the debtor had neither any

capital of its own nor any income from any business operations, thus concluding that the debtor’s

ability to pay its creditors under the plan depended upon the debtor’s receipt of funds from an

outside source. Id., 524 B.R. at 741. This is exact situation the Debtors are presenting to this Court

through their Plan. The Shefa debtor only had an expression of interest from an entity formed by

an acquaintance of the debtor’s principal (“KFG”), but no other sources of financing. Id. at 741–

42. The bankruptcy court concluded that neither an expression of interest from an investor nor a

nonbinding letter of intent is sufficient to demonstrate a plan’s feasibility. Id. at 742. Thus, the

bankruptcy court found that debtor failed to show that there is a reasonable probability that it would

be able to make the payments proposed in the Plan. Id.

        19.     On appeal to the district court, the debtor in Shefa contended that “the [b]ankruptcy

[c]ourt erred by applying too high of a standard for finding feasibility” and not giving sufficient

deference to the opinion of sophisticated investors who expressed a belief that the business plan

for the debtor’s hotel would succeed. In re Shefa, LLC, 535 B.R. 165, 177 (E.D. Mich. 2015)

(internal citation omitted). The debtor also argued that “[t]he Code does not require the debtor to

prove that success is inevitable, and a relatively low threshold of proof will satisfy § 1129(a)(11)

so long as adequate evidence supports a finding of feasibility.” Id. The district court held that,

while the debtor accurately stated the law that bankruptcy courts should demand less and less




                                                -10-
Case 19-32231-jal       Doc 317      Filed 09/08/20     Entered 09/08/20 18:00:51         Page 11 of
                                                18



specific proof to prove feasibility as one moves further away from the time of confirmation, the

debtor’s application of the law was incorrect.

        20.     The district court looked to the Second Circuit’s decision in In re DBSD North

America Inc. for the appropriate application of specificity of proof with respect to feasibility:

        That is true at some level of generality, but exactly how specific those “specifics”
        must be depends on the circumstances. In most situations, the time immediately
        following bankruptcy will call for fairly specific proof of the company's ability to
        meet its obligations—as here, where it was “undisputed that the Debtors have
        commitments for working capital financing for the next two years.” As one moves
        further away from the time of confirmation, however, the proof will necessarily
        become less and less specific.

In re DBSD N. Am., Inc., 634 F.3d 79, 107 (2d Cir. 2011) (internal citation omitted).

        21.     The district court found that the problem for the Shefa debtor was “the absence of

fairly specific proof of its ability to meet its obligations in the time immediately following

bankruptcy[,] regardless of the specificity the bankruptcy court may have sought with respect to

the future.” In re Shefa, LLC, 535 B.R. at 178. The district court went on to find that the debtor

had not shown that the bankruptcy court erred in finding that debtor lacked the financial

wherewithal to make the payments required under the debtor’s plan or that it lacked a firm

commitment by KFG or anyone to provide financing for the Plan—including the financing

required in the short term to pay creditors. Id. The district court stated that, while KFG testified it

had sufficient financing to fund a plan, KFG had not committed to either make the loan described

in the agreement or provide the equity described in its letter of intent. Id. The district court noted

that no party was obligated to fund the debtor’s project and affirmed the bankruptcy court’s finding

that the debtor’s plan lacked feasibility. Id.

        22.     Just like the debtor in Shefa, the Debtors in these cases do not come close to having

a firm financing commitment. Rather, they point to an application process that, if successful, will

take at least a year. Indeed, the outcome of this application process is much more uncertain than


                                                 -11-
Case 19-32231-jal          Doc 317       Filed 09/08/20        Entered 09/08/20 18:00:51              Page 12 of
                                                    18



the lender’s letter of intent in Shefa; there is not even a reasonable likelihood that the application

can be completed, much less approved. The Plan is no more than a veiled attempt to undo the

Court’s reasoned and correct decision to terminate the Debtors’ exclusivity by seeking

confirmation of a plan that gives out-of-the-money equity holders seemingly unlimited time to

continue their fruitless efforts to find financing as creditors languish.

III.    Debtors’ Sole Evidence in Support of Feasibility
        Are the False Letters and Affidavits That the Debtors Failed to Correct

        23.      The Debtors’ only purported evidentiary support regarding the feasibility of the

Plan, i.e., access to the Fund, are the Letters and Affidavits. Each of these contains materially false

statements. Evidently, according to Jae Potter, the former Carbon County Commissioner acting as

a point person between the Counties and the Debtors, the Letters and Affidavits were ghostwritten

by Mr. Siegel in conjunction with the Debtors. [Potter Dep. 23:8 to 24:4, August 3, 2020]. Mr.

Potter’s testimony is supported by a privilege log produced by the Debtors’ counsel, which appears

to show Mr. Siegel working on the false Letters and Affidavits. Though the Debtors have, at the

very least, known for months of the materially false statements in these Affidavits and Letters,

they have taken no steps to correct them with the Court. [Wolff Dep. at 15:18-20] (testifying that

he is aware the final form of the application has not yet been approved by the CIB, in contravention

of statements that the Counties would be submitting an application in the next several weeks);

[Potter Dep. at 29:2-7] (testifying that he informed Mr. Siegel that the parties were working off

the wrong application). The Affidavits and Letters should therefore be given zero weight,

especially in light of the overwhelming evidence of the Plan’s unfeasibility described above.5


5
  On August 5, 2020, the Debtors filed Debtors’ Motion to Assume Sublease [Docket No. 286]. The Debtors’ Motion
to Assume Sublease cannot be granted for the same reasons why the Plan cannot be confirmed, as set forth in this
Objection. The unrefuted testimony, including that of the Debtors’ own CFO, Mr. Wolff, conclusively shows that the
Debtors have no ability to satisfy the requisite cure amount or provide adequate assurance of future performance. On
September 7, 2020, the landlord filed an objection to the motion, raising the same arguments. [Docket No. 309].


                                                       -12-
Case 19-32231-jal            Doc 317       Filed 09/08/20        Entered 09/08/20 18:00:51               Page 13 of
                                                      18



           24.       With respect to the Letters, attached to the Plan as Exhibit A, these were sent in

draft form to Mr. Siegel, who forwarded them to Mr. Potter. [Potter Dep. 23:8 to 24:4, August 3,

2020]. Mr. Potter, who acts as a go-between for the Debtors and the Counties, forwarded the letters

to the Commissioners of each of the four Counties. [Id. at 25:13-21].

           25.       The Letters were signed by Casey Hopes, Carbon County Commissioner; Scott

Bartholomew, Commission Chair for Sanpete County; Garth Ogden, Commission Chair for Sevier

County; and Lynn Sitterud, Emery County Commission Chairman. The Letters were originally

submitted to the Court on May 26, 2020 in connection with approval of the Debtors’ disclosure

statement [Docket No. 217]. Each of the Letters is substantially identical and contains the

following sworn statement: “We are preparing to submit to the CIB[,] our application to draw

down on the $53 million[.]”6 Each and every one of the Commissioners has testified that this

statement is materially false.

                    Mr. Hopes’s Testimony: On July 28, 2020, i.e., nine weeks after his Letter was
                     submitted saying that the application was being prepared, Mr. Hopes testified that
                     he is not aware of anyone, other than maybe the CIB board members, who have
                     even seen a form template of the application. Mr. Hopes testified that at the time he
                     signed his Letter, he was not aware of the steps taken to submit an application, nor
                     what the application would require, and that he currently does not know such
                     information. [Hopes Dep. 64:23 to 65:15, July 28, 2020].

                    Mr. Bartholomew’s Testimony: On July 30, 2020, i.e., nine weeks after his Letter
                     was submitted saying that the application was being prepared, Mr. Bartholomew
                     testified that he did not have specific knowledge that the application was being
                     prepared at the time he signed his Letter; he just assumed it. He presently has no
                     knowledge of or understanding about the requirements the CIB has for applicants.
                     [Bartholomew Dep. 11:4-10, 24:16-17, July 30, 2020].

                    Mr. Ogden’s Testimony: Mr. Ogden removed the above statement, knowing it to
                     be inaccurate, and replaced it with, “[w]e are prepared to work with our partner
                     counties[.]” Mr. Ogden testified that he had no knowledge whether anyone had
                     actually started on the application. [Ogden Dep. 65:13 to 69:11, July 29, 2020].



6
    The letter signed by Mr. Ogden contained a modified version of this statement, as explained below.


                                                         -13-
Case 19-32231-jal           Doc 317        Filed 09/08/20         Entered 09/08/20 18:00:51               Page 14 of
                                                      18



                  Mr. Sitterud’s Testimony: On July 28, 2020, i.e., nine weeks after his Letter was
                   submitted saying that the application was being prepared, Mr. Sitterud testified that
                   he did not know if the statement was true at the time or if it is even accurate today,
                   stating: “I don’t know that that sentence stuck out to me. I was just asked to - - to
                   sign anything Emery County support.” [Sitterud Dep. 46:25 to 48:5, July 28, 2020].

         26.       None of the foregoing misstatements in the Letters has been corrected with the

Court.

         27.       As with the Letters, each of the Affidavits were drafted by, or at the direction of,

Mr. Siegel and/or the Debtors and contain materially false statements. [Potter Dep. at 26:1-8]. The

Affidavits were submitted to the Court on June 19, 2020.

         28.       Mr. Potter’s Affidavit contains a sworn statement that the CIB application would

be completed “within a few weeks” and Mr. Hopes swore that the Counties expected the

application to be filed “within the next several weeks” [Plan, Ex. B ¶ 8, Ex. D ¶ 7]. Mr. Potter

testified that knowing what he knows now, that an application has not yet been approved by the

CIB, he would correct this statement. [Potter Dep. 80:1 to 81:1].7 Similarly, Mr. Hopes testified

that the Affidavit was written at a time the Counties did not know the formal application had not

been approved and that knowing what he knows now, he would “probably not” have sworn to that

statement. [Hopes Dep. 60:21 to 61:19]. Mr. Ogden’s modified his Affidavit from stating the

Counties intended to submit the application “within the next few weeks” to “in the near future,”

because he was not comfortable swearing under oath that the application was going to be submitted

within the next few weeks. [Ogden Dep. at 54:23 to 56:21].

         29.       Mr. Siegel was notified by Mr. Potter that the application they were using was

wrong and that the new template had not even been approved by the CIB at the time Affidavits

were submitted saying that the application was about to be submitted. [Potter Dep. 29:2-7].


7
  Mr. Potter also testified that he would not swear to paragraph 6 of his Affidavit stating that the Counties intended to
file an application. [Potter Dep. at 80:14-20].


                                                         -14-
Case 19-32231-jal      Doc 317      Filed 09/08/20     Entered 09/08/20 18:00:51        Page 15 of
                                               18



         30.   None of the foregoing misstatements in the Affidavits have been corrected with the

Court.

         31.   The Affidavits submitted by Mr. Potter and Mr. Hopes also contain sworn

statements that no material issues exist preventing timely approval of the application. [Plan, Ex. B

¶ 9, Ex. D ¶ 8]. Mr. Potter testified that he has no knowledge whether there are material issues that

would prevent the Counties application from being approved and that he would not certify the

statement he made in his Affidavit today under penalty of perjury. [Potter Dep. 63:16-22, 81:7-

23]. Mr. Hopes testified he does not know whether material issues exist. [Hopes Dep. 51:6-14].

Mr. Ogden testified that he removed the statement that no material issues exist that would prevent

the application from being approved, because he did not have all the information to make such a

statement [Ogden Dep. at 47:23 to 48:7, 54:23 to 55:18].

         32.   Mr. Potter and Mr. Hopes also swore in their Affidavits that the Counties’

application would be on the CIB August 2020 agenda, with funds being made available in

September or October 2020. [Plan, Ex. B ¶ 10, Ex. D ¶ 9]. Mr. Potter testified, that as of the date

of his deposition, these statements regarding timing of approval and availability of funds were both

incorrect. [Potter Dep. 82:1-16]. Mr. Hopes testified that his statements depended on the fact that

an application existed at the time, but that he has no knowledge as to when funds are going to be

approved—not even an approximate date. [Hopes Dep. 62:14 to 63:6]. Mr. Ogden’s Affidavit has

no reference to an August 2020 CIB approval or accessing fund by September. [Plan, Ex. C]. He

instead stated that a reasonable timeframe for review of an application is 90 days, and that the

Counties may seek a more expedited review and approval process for the application. [Id. at ¶ 6].

Mr. Ogden testified that he removed language stating the time timeframe for review of an

application was “60 to 90 day” and modified it to read “90 days” because he did not believe an




                                                -15-
Case 19-32231-jal         Doc 317        Filed 09/08/20        Entered 09/08/20 18:00:51             Page 16 of
                                                    18



application could be approved in 60 days based on his experience as a CIB board member. [Ogden

Dep. 53:23 to 54:22].

        33.      Mr. Ogden’s affidavit also attaches a document entitled Process of Applying for

and Receiving SB 248 Throughput Infrastructure Funds (the “Process of Applying for Funds”),

drafted by Mr. Potter. [Potter Dep. at 71:6-7]. Mr. Potter testified that he drafted the Process of

Applying for Funds before he realized that the Counties were working with the wrong application

and that the statements contained therein, that the Counties are prepared to submit the application

in the next few weeks, that the application will be on the August 2020 board meeting, and that

funding should take place within the September to October timeframe, are currently not true. [Id.

at 71:11 to 72:9].

        34.      Again, none of the foregoing misstatements in the Affidavits have been corrected

with the Court. The failure to correct both the Letters and Affidavits—or more properly, to

withdraw them—seriously calls the Debtors’ credibility into question with respect to any claims

about the Plan’s feasibility.

IV.     No Miracle Legislation Passed or is Expected to Pass in the Near Future

        35.      Over AWL’s objection, the Debtors successfully obtained a continuance of the

Confirmation Hearing based, in part, on sworn assertions that the Utah State legislature was

expected to “conduct a special legislative session on or about August 20, at which time the Utah

State Legislature will consider and vote on proposed statutory legislation that will authorize and

direct the release of the Throughput Infrastructure Funds directly to the Counties for the funding

of the Debtors’ Plan.” [Docket No. 268, ¶ 3]. No legislation regarding the Port Project or the Funds

was ever calendared on the legislature’s agenda, much less passed.8 The Debtors appear now to


8
 Indeed, at the special legislative session, the topic of the $53 million Fund came up. Rep. Brian King objected to
using state money to pay off the Debtors’ creditors and made a motion for the Executive Appropriations Committee


                                                       -16-
Case 19-32231-jal          Doc 317       Filed 09/08/20        Entered 09/08/20 18:00:51              Page 17 of
                                                    18



have conceded that they do not expect any legislative relief in favor of the Counties or the Port

Project in the near future, just as their promised settlement with the City of Oakland (which served

as justification for seeking an extension of exclusivity) never materialized. Accordingly, no

miracle is expected from the Utah State legislature, or any other body, and the Debtors have failed

to identify a single source of funding for the Plan other than through the CIB—which, as set forth

herein, will take no less than one year to obtain.

        36.       The Debtors have failed to satisfy their burden to prove feasibility by any standard,

much less by a preponderance of the evidence. The Court should not rely on the word of individuals

who have submitted letters and affidavits that have been proven, through testimony provided by

the signers and affiants themselves, to be false and without factual support. Accordingly, the Court

should give zero weight to the Letters and Affidavits, as they are materially false, as well as to any

representations made by the drafters or proponents of the Letters and Affidavits. As this was the

only purported evidentiary support presented for the feasibility of the Debtors’ Plan, the Debtors

have failed to meet their burden of proof to show by a preponderance of the evidence that the Plan

satisfies section 1129(a)(11) of the Bankruptcy Code, and the Plan cannot be confirmed. In fact,

for the reasons detailed above, the evidence overwhelmingly demonstrates that the Plan is

unfeasible.




to pull the plug on the $53 million and divert the money back to the rural communities it was intended to benefit.
[http://sanpetemessenger.com/archives/19201;https://utahpolicy.com/index.php/features/today-at-utah-policy/24657-
legislative-republicans-nix-proposal-to-shift-state-funding-away-from-a-controversial-california-coal-port].    This
makes sense in light of the fact that the $53 million is sitting unused during a massive financial crisis and global
pandemic.


                                                       -17-
Case 19-32231-jal     Doc 317        Filed 09/08/20     Entered 09/08/20 18:00:51     Page 18 of
                                                18



                                RESERVATION OF RIGHTS

       37.     AWL reserves all of its rights to supplement or amend this Objection at or prior to

any hearing on the Debtors’ Plan. Nothing contained in, or omitted from this Objection constitutes

an admission or stipulation by AWL.

                                         CONCLUSION

       WHEREFORE, for the foregoing reasons, AWL respectfully requests that the Court deny

confirmation of the Debtors’ Plan.

Dated: September 8, 2020
       New York, New York

                                       LOWENSTEIN SANDLER LLP

                                       /s/ Robert M. Hirsh
                                       Robert M. Hirsh (admitted pro hac vice)
                                       Rachel Maimin (admitted pro hac vice)
                                       Phillip Khezri (admitted pro hac vice)
                                       Lowenstein Sandler LLP
                                       1251 Avenue of the Americas
                                       17th Floor
                                       New York, NY 10020
                                       Telephone: (212) 262-6700
                                       rhirsh@lowenstein.com
                                       rmaimin@lowenstein.com
                                       pkhezri@lowenstein.com

                                                -and-

                                       FROST BROWN TODD LLC

                                       Ronald E. Gold
                                       Edward M. King
                                       400 W. Market Street
                                       Suite 3200
                                       Louisville, KY 40202
                                       Tel: (502) 589-5400
                                       Fax: (502) 581-1087
                                       tking@ftblaw.com

                                       Counsel for Autumn Wind Lending, LLC



                                               -18-
